CRAWFORD, Judge
(dissenting in part and concurring in the result in part):
22. Without more, Staff Sergeant “Hug” Hoggard’s putting his hand on someone of the opposite sex might not be an indecent assault. However, here there is more— much more.
23. This case involves an assault offense which is the first in a series of progressively more serious sexual offenses against women. Viewing all of the evidence in the light most favorable to the Government, there is sufficient evidence in the record to sustain appellant’s conviction. Therefore, I would affirm the decision of the court below in its entirety.
24. I share the Chief Judge’s concern that the majority has substituted its judgment for that of the factfinders. It is particularly troubling when, as here, the majority sets aside a nonconsensual sex-offense *5charge without apparently considering the reasonable inferences that could be drawn from all of the facts in evidence. See, e.g., United States v. Cage, 42 MJ 139 (1995); United States v. Hullett, 40 MJ 189 (CMA 1994). When one draws these inferences, as did the triers of fact, appellant’s intent is no mystery.
I. Standard of Review
25. Rather than considering all of the evidence in context, the majority would build a fence around the assault of SGT MB sometime between December 25,1990, and March 3, 1991, disregarding the evidence of appellant’s lecherous conduct with other female victims. The majority’s approach is contrary to Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979), where the Court declared:
[T]he relevant question is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt. This familiar standard gives full play to the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts. Once a defendant has been found guilty of the crime charged, the fact-finder’s role as weigher of the evidence is preserved through a legal conclusion that upon judicial review all of the evidence is to be considered in the light most favorable to the prosecution.
(Citation omitted.)
26. Affirmatively, this is a case concerning the sufficiency of evidence under Jackson v. Virginia, supra. It is not a case ultimately concerned with the review of a motion to sever or admissibility of evidence under Mil. R.Evid. 404(b), Manual for Courts-Martial, United States, 1984, but rather involves only charged conduct. United States v. Ingham, 42 MJ 218 ¶ 31 (1995). The Jackson standard is applied to determine if the elements of the offense have been proven.
II. Charges
27. Contrary to his pleas, appellant was convicted of the following:
(Á) Indecent assault of SGT MB sometime between December 25, 1990, and March 3, 1991;
(B) Indecent assault on Mrs. S sometime between on or about May 1, 1991 and June 30, 1991;
(C) Indecent assault upon Specialist JB sometime between on or about June 13,1991, and June 26, 1991, by brushing his hand against her buttocks; and
(D) rape and adultery of Mrs. F on August 4, 1991, when he entered her quarters, pushed her into the bathroom, and forced her to engage in sexual intercourse.
III. Elements of the Offense
28. The elements of indecent assault are as follows:
(1) “That the accused assaulted” SGT MB, “a certain person not the spouse of’ appellant by grabbing her right shoulder with his left hand and attempting to kiss her;
(2) “That the acts were done with the intent to gratify the lust or sexual desires of’ appellant; and
(3) “That under the circumstances, the conduct of the accused was to the prejudice of good order and discipline in the armed forces or was of an nature to bring discredit upon the armed forces.” Para. 63b, Part IV, Manual, supra (emphasis added).
29. An “assault” occurs when “the accused attempted or offered to do bodily harm to a certain person ... with unlawful force or violence.” Para. 54b(1), Part IV, Manual, supra. The Manual goes on to define “Bodily harm” as “any offensive touching of another, however slight.” Para. 54c(1)(a).
30. Two elements are in dispute. First, the question of the “assault”; and second, of appellant’s intent. This Court has recognized that the slightest touching is sufficient to constitute an unlawful touching. United States v. Sever, 39 MJ 1, 4 (CMA 1994)(“kissing, even though it generally only implies a minimum use of force, is sufficient for the offense. See People v. James, 9 Cal.App.2d 162, 48 P.2d 1011, 1012 (1935).”). James also *6stands for the proposition that laying a hand on the person is an unlawful touching. Thus, direct evidence establishes the unlawful touching, and circumstantial evidence may establish his lustful intent.
31. This Court has held on numerous occasions that evidence of other misconduct is admissible to show intent, in this case intent to gratify sexual desires. See, e.g., United States v. Reynolds, 29 MJ 105, 109 (CMA 1989) (“Confronted with this classic consent/mistake-of-fact defense, evidence that appellant used the very same method to accomplish his sordid purposes on other occasions was extremely probative of his predatory mens rea on the night in question.”); United States v. Cox, 18 MJ 72, 74-75 (CMA 1984) (“a pattern of lustful intent” was circumstantial evidence relating to all charges in the case).
32. Since the issue of intent is a question of logical relevance, the probative acts may be subsequent to the offense in issue. United States v. Colon-Angueira, 16 MJ 20, 25 (CMA 1983) (“Depending upon the circumstances involved in a particular case, subsequent conduct showing a subsequent state of mind may be relevant to show an earlier state of mind at issue.”); United States v. Young, 906 F.2d 615, 620 (11th Cir.1990); United States v. Bridwell, 583 F.2d 1135, 1140 (10th Cir.1978)(subsequent conduct admitted on the question of intent). See also United States v. Dorsey, 38 MJ 244 (CMA 1993)(subsequent conduct admitted on the question of intent); United States v. Levitt, 35 MJ 114 (CMA 1992)(subsequent conduct admitted on the question of intent).
FACTS
(A) SGT MB
33. Sometime between December 1990 and March 1991, SGT MB, a single mother, was driving home when a car started tailgate ing within 10 feet of her car. That car was operated by appellant. He flashed his head lights and motioned for her to pull over. She did. She exited her car and approached appellant. He asked her to get into his vehicle. She did, and they proceeded to engage in talk. He then “grabbed” right shoulder with his left hand and moved her towards him. When she turned towards him and was 12 to 13 inches apart, she realized that he wanted a kiss. When that happened, she “told him no” and immediately exited the car.
34. Appellant testified, “We had a little small talk. I was flirting with her and I reached over to put my arm around her to see what the possibilities might be, and when I put my arm around her she relaxed back so I just— Okay.” When he put his arm around her, appellant moved physically closer to her. Appellant admitted they were 18 to 20 inches apart. But he stated that he had no criminal intent when he was touching her with his left hand.
35. This was not the first time that appellant had sought out SGT MB. Often he would appear at her house uninvited when she was returning from morning physical training (PT). On some instances she might invite him in but told him that she had to get her daughter ready for preschool. She testified that if he had persisted in coming to her house, she was going to report him.
(B) Mrs. S
36. The second victim was Mrs. S, appellant’s neighbor. Three or four times a week appellant would come to her house uninvited, usually in the morning before she went to work and after appellant’s wife had gone to work. He seemed sincerely interested in getting Mrs. S and his wife to begin speaking to each other again. One morning when he came over uninvited, she started to make a cup of coffee. At that time he backed her up against the counter and started “rubbing” himself against her “rear area.” He “put his hands on the sink” and blocked her from moving while continuing to rub himself “up against” her. He became “sexually aroused.” When the prosecution sought to introduce other evidence concerning his contact with Mrs. S, the judge sustained an objection to the evidence. Appellant responded to this testimony by indicating that they were merely playing and there was no lustful intent.
*7However, Mrs. S denied they were playfully wrestling.
(C) Specialist JB
37. A third victim, Specialist JB, testified she was living in New Jersey between June 13-26, 1991. She was stationed with appellant earlier at Fort Hood and worked as a recruiter with the local schools. On many occasions, appellant would make “comments of a sexual nature” to her. On one occasion when they were alone looking out a window, he touched her buttocks while saying “something” to her. She thought it was not accidental. But he testified that it was accidental and that he had no criminal intent. She complained to the Company Equal Opportunity representative because she “had never experienced anything like that before” from someone with whom she was working. Even after this, appellant would make comments to her, such as: “Umm, you look good.” On another occasion he came into the office and “grabbed her knee” while she was sitting down with shorts on. Again, she did not think that this was a joke or was done in an accidental manner.
(D) Mrs. F
38. On August 3, 1991, appellant and his family held an outdoor picnic, “cooking crabs and breakfast” at his house. The invitees included Mrs. F, whose husband was in Korea, her son, and two other families. The picnic continued until around 9:00 p.m., at which time Mrs. F left. Prior to her leaving, appellant sat next to her and rubbed up against her and put his hand on her leg. When she did not object, he thought that was a signal for having sex. Mrs. F left later to put her 3-year-old son to bed. After appellant’s wife left to go to New Jersey to get her mother, appellant went to Mrs. F’s house at approximately midnight. She heard the door bell ring. When she went to the door, she noticed it was appellant. She was wearing a tank top and panties. She opened the door a little, and he “just kind of pushed the door open.” As soon as he was inside the door, he grabbed her shoulders and she tried to push him away. Appellant assured her that it was “OK” because his wife had left. He pushed her back into the bathroom, and she tried to push him away. He tried to guide her into the hallway to the bedroom, according to his testimony, but she resisted; so he pushed her into the bathroom where he pulled down her pants and had sexual intercourse. She told him a number of times to stop and tried to push him away but was unsuccessful.
DISCUSSION
39. With all due respect, the majority’s characterization of this case as an attempted kiss and nothing more truly reminds me of an ostrich with his head in the sand.
40. Quite the contrary, this is a case of a married soldier with wandering hands exploring the potential for sex with four women. His intent is best described by his own testimony. He “put [his] arm around [SGT MB] to see what the possibilities may be,” and when he “put [his] hand on [Mrs. F’s] leg, and she didn’t” object he thought “she wanted to have sex.” What a dreamer!
41. The acts of appellant with SGT MB should not be considered in isolation. Generally, the only means of ascertaining an accused’s mental state is by drawing inferences from his conduct. When appellant’s acts are considered together, one can easily ascertain appellant’s state of mind and his true motivation. Further, we do not have to worry about undue prejudicial spillover from uncharged misconduct because permissible inferences can be drawn from charged acts of which appellant was found guilty. Jackson v. Virginia, supra. ¶ 25.
42. I would agree with the majority that when a man kisses an intimate friend and has good reason to believe this is agreeable, no offense has been committed. Here, a staff sergeant tailgates a buck sergeant asking her to pull over and then offensively touches her with his left hand on her right shoulder and attempts to bring them together for a kiss. Our statute does not indicate that the offensive touching itself must be sufficiently serious to be made criminal. § 211.1 Comment ¶2, ALI Model Penal Code, reprinted in ALI Model Penal Code and Commentaries (Part II) 185 (1980). Our case law and the Manual for Courts-Martial *8are just the opposite. See also United States v. Bonano-Torres, 31 MJ 175, 180 (CMA 1990) (touching of woman’s blouse but not her person or body was sufficient to constitute “assault”).
43. In each instance the circumstances surrounding each crime were similar. Appellant, a married man, sought to gain the trust of the women by engaging in small talk and then, while alone with the women, touches them intimately or suggestively “to see what the possibilities may be.” It does not take a leap of faith to determine appellant’s intent in each instance.
44. Additionally, this is not a case of the women scheming to make allegations against appellant. There is no indication that these women even knew each other before their allegations were made. In fact, this case centers on the credibility of the four victims and appellant’s defenses to their allegations. The court members were in the best position to make that credibility determination as they were to draw reasonable inferences from all of the evidence. We should refrain from substituting our view of social mores governing relationships between men and women from the legitimate inferences and findings of the members. At a time of heightened awareness of and increased vigilance over prohibiting sexual harassment and other nonconsensual sexual behavior between male and female members of the armed forces, it is disappointing that a majority of the Court would move in the opposite direction.
CONCLUSION
45. Being absolutely confident that the evidence of appellant’s guilt is crystal clear, I would affirm the decision below.